Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 24. Mrs: Louisa C. Adams. St: Petersburg.
My dearest Friend.
 Ghent 5. August 1814.

Oh! for the Patience of Job, to bear the tricks played upon us by or at the Post-Offices!—The day before yesterday they brought me together your numbers 14 and 15, dated 6 and 12 July—the second of which has I believe come in proper time—22 days. but the other should have been here last week, and why did it not come?—Again—why were you on the 12th: of July still expecting my letter from Amsterdam, which on the 20th: of June I had delivered into the hands of Mr: Willink, at his Counting house, to be forwarded by that day’s Post? It ought regularly to have arrived at St: Petersburg on Friday 8. July—and with all the customary delays, to have been delivered to you on the 9th: or 10th.—Whatever the cause of this postponement may have been, I trust it was not lengthened beyond the Post-day next after the 12th: and that from that time untill this reaches you, there will have been no intermission of a Post-day without bringing you a Letter from me.— I have at least not intermitted from writing every Tuesday and Friday, though I am very sure you will find in many of my Letters, the same embarrassment to fill the sheet, of which you complain—If you do not think them insupportably dull, you will have more indulgence for them than I can have myself
At least Mr Hall, did write you as he had promised me, and informed you, that the winds had been fair for us at Gothenburg. Six days from the time of our departure—My Journal will have shewn you, that in those very six days we completed our Voyage; although the Winds were fair for us scarcely one whole day of the Six. It is a new proof of what I have so often had occasion to remark—that in the Baltic you can never infer from the winds in the Ports, what they are at the same time a very few miles from them on the outside.
Your Letter of the 6th: on one subject raised a hope, which that of the 12th: immediately disappointed. Had Mr and Mrs. Smith then embarked for any Port in Holland, they would have had ample time to arrive in Season for the John Adams—She will probably sail between the 15th: and 20th: of this Month—I cannot abandon the hope that they will yet reach the Texel to go in that ship.
I know not who it was who so positively assured You that there were to be no British Commissioners appointed to meet us; but it must have been somebody deep in the secrets of the British Cabinet.—I wrote you on the 2d: of June from Stockholm, that British Commissioners were appointed and gave you their names—Lord Castlereagh on the 20th: of July told the House of Commons that Commissioners were appointed, though the Chancellor of the Exchequer gave at the same time a broad hint that it was not intended they should make Peace—Now for something nearer at hand. We have a Letter from Mr Beasley, dated 29. July. this day Week—He says he had just seen Mr: Hamilton, Under Secretary of State for Foreign Affairs; who informed him that the British Commissioners had kissed the Prince Regent’s hand the day before, and that they would certainly leave London for Ghent in all this week. Mr Hamilton to be sure, had before written to Mr Irving that they would leave London, on or about the first of July—But the Ceremony of taking leave of the Regent, looks more as if they were in earnest.—I now confidently expect them within a week from this day.
I was almost as much gratified with your account of the Entertainment at Pavlowski, as if I had been one of the party myself. You do not mention the occasion of it, but I find upon recurring to the Calendar, that it was the Grand-Duke Nicholas’s Birth-day. I congratulate you upon your having got so well through the day, and rejoyce that you have had that occasion for enlivening your Summer—The Emperor has I presume before this reached St: Petersburg, and now will be the time for fêtes and rejoycings—The Newspapers say that he has declined accepting the title that was offered him, of the Blessed; and has referred it to Posterity to erect a Monument in honour of him, if he should deserve it—This answer is so conformable to his character that I believe it to be in substance true, and it is among the strongest proofs that he deserves both the title and the Monument—It shews a mind unsubdued by Prosperity; as it had already proved itself superior to adversity. It indicates a just estimate of the honours that can be conferred upon an absolute Sovereign by his co-temporaries; and of those which may be conferred by posterity.
Mr Beasley has sent us some of the latest American Papers that have been received; they are to the 20th: of June, and exhibit no indication of the intentions announced by the British Gazettes, on the part of the Federalists to address Congress for the removal and Impeachment of Mr Madison—Quite the contrary—The New-York Election, has given a great accession of strength to the Government of the United States; and the Massachusetts Governor and legislature are retreating, and boast of their forbearance—There has been a new religious festival in Boston, upon the downfall of Buonaparte and the restoration of the Bourbons The State-House and a few private Houses were illuminated; but the Chronicle says it did not take—that it was truly a solemn festival; for they could not get so much as a shout from the boys in the Streets—That they asked for what the State-house was illuminated? and some said it was because Buonaparte had been bribed, with 6 Millions to give up France to the English; and others said it was because Governor Strong was chosen instead of Samuel Dexter—At this same religious festival several Resolutions were proposed by Mr Gore, about as wise as the festival itself—One of them is merely a lamentation that on account of the War, they cannot express as they wish they could their admiration of a certain Hero who must be nameless! There is a speech made in the Senate of Massachusetts by a Mr Holmes, in which he bears down upon the junto as Perry did upon the British on Lake Eri—There has been nothing like it for many years.—The federal papers say that Mr Otis replied to it with a Torrent of Eloquence, but they have not published his Speech—That of Holmes is entire in the Chronicle of 20 June, and its main points are too stubborn for Otis’s torrents to overwhelm—It appears that Otis must have resigned his Seat as a Judge; by his being again in the Senate.
The only piece of private intelligence that I find in these Papers is the marriage of young Pickman, with Hannah Smith—You remember we heard it was postponed for better times. I suppose the parties have discovered that this would require them to wait too long.
In the attack of the British upon Oswego, they lost nearly as many men, as the whole number opposed to them—In the affair of Sandy Creek they had 187 Men taken by 120 and a few Indians. They surrendered at discretion; with their boats—not a man escaped to tell the Story—These little affairs are encouraging—On the other hand the British reinforcements sent out to America, amount to at least 18000 men; of whom 6000 had arrived in the River St: Lawrence—Admiral Cochrane had issued a Proclamation, inviting the Blacks to desert their Masters, and promising them Freedom & Settlements—The Prospect is lowering— We shall have heavy tiding before the close of this Campaign—Wilkinson is displaced, and General Izzard commands in chief.
We begin to be wary, not of one another, but of our bargain for the house—You will not be surprized at this when I tell you that our Landlord is Mr Launuyer—We find him as tiresome as his name—I shall complain as little as possible, but shall perhaps at the close of the Month, return to the Hotel des Pays-Bas—Mr Russell and his Son are gone to Dunkirk—Mr Hughes to Bruxelles—and I here and every where, with love to Charles am unalterably yours.

A.